Case 6:20-cr-00034-CEM-EJK Document 24 Filed 03/03/20 Page 1 of 1 PagelD 119

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-cr-34-Orl-41 EJK

CARL STUART FAREY

 

NOTICE OF NO OBJECTION TO REPORT AND RECOMMENDATION

Defendant CARL STUART FAREY has no objection to the Report and Recommendation

issued by the Magistrate Judge on February 3, 2021 regarding the plea of guilty entered by

 

CARL STUART FAREY.

March 3, 2020 ees ers
CARL STUART hy"

Quy LY"

 

Counsel for CARL STUART FAREY
|
